DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “air lift feeder 111”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the term “AOB granulation tank” on page 13 of the instantly filed Specification is referred to with the element 120 instead of element 121.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-8 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-purity AOB granules” in claim 1 on line 4 is a relative term which renders the claim indefinite. The term “high-purity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what distinguishes “high-purity” granules from “regular purity” granules or “low purity” granules.
Claim 1 recites the limitation “the reaction” on line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  In the event that this limitation refers to either “nitritation” or “partial nitritation” as indicated above in the claim, it is not clear to which of these actions “the reaction” refers.
Claim 1 recites the limitation “AOB granules” on line 6 of the claim.  It is not clear if this limitation is the same limitation as “high-purity AOB granules” or if this is a different limitation.  Examiner interprets it to be the same.
The term “good granules” in claim 1 on line 8 is a relative term which renders the claim indefinite. The term “high-purity” is not defined by the claim, the specification does It is not clear what distinguishes “high-purity” granules from “regular purity” granules or “low purity” granules.
Claim 1 recites the limitation “stable partial nitritation” on line 9 of the claim.  It is not clear if this limitation is the same limitation as “partial nitritation” on line 2 of the claim, or if this is a different limitation.  Examiner interprets them to be the same.
Claim 2 recites the limitation “sludge” on line 2 of the claim.  It is not clear if this limitation is the same limitation as “sludge” as in Claim 1, or if this is a different limitation.  Examiner interprets them to be the same.
The term “advantageously maintains granules” in claim 3 on line 2 is a relative term which renders the claim indefinite. The term “advantageously” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what distinguishes “maintaining granules” from “advantageously maintaining granules”.
The term “smooth fluidity” in claim 6 on line 2 is a relative term which renders the claim indefinite. The term “smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what distinguishes “smooth fluidity” from “regular fluidity” or “rough fluidity”.
Claim 6 recites the limitation “the fluidized bed carrier” and “the carrier”.  There is insufficient antecedent basis for this limitation in the claim.
The term “high-concentration nitrogen wastewater treatment apparatus” in claim 7 on line 1 is a relative term which renders the claim indefinite. The term “high-concentration” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what distinguishes “high-concentration” nitrogen wastewater treatment from “low-concentration” nitrogen wastewater treatment.
The term “high-purity AOB granules” in claim 7 on line 4 is a relative term which renders the claim indefinite. The term “high-purity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what distinguishes “high-purity” granules from “regular purity” granules or “low purity” granules.
The term “high-purity nitrogen wastewater treatment apparatus” in claim 8 on line 1 is a relative term which renders the claim indefinite. The term “high-purity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what distinguishes “high-purity” nitrogen wastewater treatment from “low-purity” nitrogen wastewater treatment.
Claim 8 recites the limitation “the high-purity nitrogen wastewater treatment apparatus”.  There is insufficient antecedent basis for this limitation in the claim.  It is also not clear if this limitation is the same limitation as “a high-concentration nitrogen 
Claim 8 recites the limitation “granules” on line 2 of the claim.  It is not clear if this limitation is the same limitation as “high-purity AOB granules” or if this is a different limitation.  Examiner interprets it to be the same.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  there is a missing element between “a water lift type”, “for mixing” and “necessary for producing granules”, that would demonstrate how a “water lift type” would “produce granules”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, KR 20170009155 A, (“Machine Translation of KR20170009155”, Kim, published 01/25/2017, 18 total pages; A machine translation of this patent document has been provided and claim mapped to herein), in view of Zhao et al., (“Zhao”, US 2015/0321937), in further view of Kim et al., KR 20160074272 A, (“Kim 2”, “Machine Translation of KR20160074272”, published 2016, 36 total pages; A machine translation of this patent document has been provided and claim mapped to herein), in further view of Yoshikawa et al., (“Yoshikawa”, US 2018/0179092; The effective filing date of the earlier claimed priority publications is relied upon).
Claim 1 is directed to a wastewater treatment apparatus, an apparatus type invention group.
Regarding Claim 1, Kim discloses a wastewater treatment apparatus, (See paragraph [0008]), comprising a reaction tank for partial nitritation, (Partial Nitrite Oxidation 20, See Figure 1, and See paragraph [0017]),  an anaerobic ammonium oxidation (ANAMMOX) reaction tank, (Nitrogen Control Tank 30 and Anaerobic Denitrification Tank 40, See Figure 1, and See paragraphs [0025], [0026] & [0032]; Anaerobic denitrification is also known as anaerobic ammonium oxidation (ANAMMOX)), wherein the reaction tank is operated to achieve only nitritation to allow AOB microorganisms to take dominance, (See paragraphs [0017] & [0023]; Examiner interprets performing partial nitrite oxidation using a limited list of microorganisms that oxidize ammonia to nitrous acid (nitrite) to achieve “partial” nitritation), and then nitrogen is removed therefrom by short-cut nitrogen removal reaction using the ANAMMOX reaction tank, (Nitrogen Control Tank 30 and Anaerobic Denitrification Tank 40, See Figure 1, and See paragraphs [0025], [0026] & [0032]; Anaerobic denitrification is also known as anaerobic ammonium oxidation (ANAMMOX)).
Kim does not explicitly disclose that the reaction tank is a sequencing batch reactor (SBR) reaction tank,  an AOB granulator including an ammonium oxidation bacteria (AOB) granules storage tank and an AOB granulation tank for producing high-purity AOB granules, after the reaction is complete, AOB granules and sludge are separated from each other by sedimentation, and then only the sludge is introduced into the AOB granulation tank to produce good granules, wherein the good granules are re-introduced into the SBR reaction tank and are subjected to stable partial nitritation.
Zhao discloses a wastewater treatment apparatus where the reaction tank is a sequencing batch reactor (SBR) reaction tank, (See paragraph [0002] & [0028], Zhao).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of Kim by incorporating where the reaction tank is a sequencing batch reactor (SBR) reaction tank as in Zhao because “SBRs are widely used in the United States, China and Europe to treat both municipal and industrial wastewaters” because “where there is a limited amount of space, an SBR offers the opportunity to treat wastewater in a single tank” enabling “wastewater treatment to be constructed on a relatively small footprint” and “SBRs are efficient in removing total nitrogen” via nitrification, (See paragraph [0002], Zhao). 
Modified Kim does not explicitly disclose an AOB granulator including an ammonium oxidation bacteria (AOB) granules storage tank and an AOB granulation tank for producing high-purity AOB granules, after the reaction is complete, AOB granules and sludge are separated from each other by sedimentation, and then only the sludge is introduced into the AOB granulation tank to produce good granules, wherein the good granules are re-introduced into the SBR reaction tank and are subjected to stable partial nitritation.
Kim 2 discloses a wastewater treatment apparatus with an AOB granulator including an AOB granulation tank for producing high-purity AOB granules, (Granular Activated Sludge Tank 200, See Figure 1, and See paragraphs [0042] & [0045], Kim 2), after the reaction is complete, AOB granules and sludge are separated from each other by sedimentation, (See paragraphs [0044] & [0071], Kim 2), and then only the sludge is introduced into the AOB granulation tank to produce good granules, wherein the good granules are re-introduced into the reaction tank and are subjected to stable partial nitritation, (Sludge Transfer Means 310 introduced into Granulated Activated Sludge Tank 200 and then Transfer Line 210 reintroduced into Aeration (Reaction) Tank 110, See Figure 1, See paragraph [0042], Kim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating an AOB granulator including an AOB granulation tank for producing high-purity AOB granules, after the reaction is complete, AOB granules and sludge are separated from each other by sedimentation, and then only the sludge is introduced into the AOB granulation tank to produce good granules, wherein the good granules are re-introduced into the SBR reaction tank and are subjected to stable partial nitritation as in Kim 2 in order to “rapidly manufacture the activated sludge in the aeration [reaction] tank…into granular activated sludge”, (See paragraph [0030], Kim 2), “by operating at a high concentration of organic matter load in order to increase the granulation rate of activated sludge”, (See paragraph [0039], Kim 2).
Modified Kim does not explicitly disclose an ammonium oxidation bacteria (AOB) granules storage tank.
Yoshikawa discloses a wastewater treatment apparatus, (See Abstract, Yoshikawa), with an ammonium oxidation bacteria (AOB) granules storage tank, (Tank 120A or 120B, See Figure 2 or 3, See paragraphs [0060] & [0061], Yoshikawa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating an ammonium oxidation bacteria (AOB) granules storage tank as in Yoshikawa so that “the microbial sludge…activity…is reduced by the heat treatment” and “is returned back” so that “the nitrite-type nitrification can be stably continued because the activity of the nitrite oxidizing bacteria…is reduced”, (See paragraph [0061], Yoshikawa), so that “nitrite-type nitrification is properly maintained”, (See paragraph [0069], Yoshikawa).
Claim 7 is directed to a high-concentration nitrogen wastewater treatment apparatus, an apparatus type invention group.
Regarding Claim 7, Kim discloses a high-concentration nitrogen wastewater treatment apparatus comprising: a reaction tank for partial nitritation, (Partial Nitrite Oxidation 20, See Figure 1, and See paragraph [0017]); an anaerobic ammonium oxidation (ANAMMOX) reaction tank, (Anaerobic Denitrifier 50, See Figure 1, and See paragraph [0017] & [0037]); and an ANAMMOX granulation tank, (Anaerobic Denitrification Tank 40, See Figure 1, and See paragraphs [0025], [0026] & [0032]; Anaerobic denitrification is also known as anaerobic ammonium oxidation (ANAMMOX)).
Kim does not disclose the reaction tank being a sequencing batch reactor (SBR) or an ammonium oxidation bacteria (AOB) granulator including an AOB granules storage tank and an AOB granulation tank for producing high-purity AOB granules.
Zhao discloses a wastewater treatment apparatus where the reaction tank is a sequencing batch reactor (SBR) reaction tank, (See paragraph [0002] & [0028], Zhao).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of Kim by incorporating where the reaction tank is a sequencing batch reactor (SBR) reaction tank as in Zhao because “SBRs are widely used in the United States, China and Europe to treat both municipal and industrial wastewaters” because “where there is a limited amount of space, an SBR offers the opportunity to treat wastewater in a single tank” enabling “wastewater treatment to be constructed on a relatively small footprint” and “SBRs are efficient in removing total nitrogen” via nitrification, (See paragraph [0002], Zhao). 
Modified Kim does not disclose an ammonium oxidation bacteria (AOB) granulator including an AOB granules storage tank and an AOB granulation tank for producing high-purity AOB granules.
Kim 2 discloses a wastewater treatment apparatus with an AOB granulator including an AOB granulation tank for producing high-purity AOB granules, (Granular Activated Sludge Tank 200, See Figure 1, and See paragraphs [0042] & [0045], Kim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating an AOB granulator including an AOB granulation tank for producing high-purity AOB granules in Kim 2 in order to “rapidly manufacture the activated sludge in the aeration [reaction] tank…into granular activated sludge”, (See paragraph [0030], Kim 2), “by operating at a high concentration of organic matter load in order to increase the granulation rate of activated sludge”, (See paragraph [0039], Kim 2).
Modified Kim does not explicitly disclose an ammonium oxidation bacteria (AOB) granules storage tank.
Yoshikawa discloses a wastewater treatment apparatus, (See Abstract, Yoshikawa), with an ammonium oxidation bacteria (AOB) granules storage tank, (Tank 120A or 120B, See Figure 2 or 3, See paragraphs [0060] & [0061], Yoshikawa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating an ammonium oxidation bacteria (AOB) granules storage tank as in Yoshikawa so that “the microbial sludge…activity…is reduced by the heat treatment” and “is returned back” so that “the nitrite-type nitrification can be stably continued because the activity of the nitrite oxidizing bacteria…is reduced”, (See paragraph [0061], Yoshikawa), so that “nitrite-type nitrification is properly maintained”, (See paragraph [0069], Yoshikawa).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, KR 20170009155 A, (“Machine Translation of KR20170009155”, published 01/25/2017; A machine translation of this patent document has been provided and claim mapped to herein), in view of Zhao et al., (“Zhao”, US 2015/0321937), in further view of Kim et al., KR 20160074272 A, (“Kim 2”, “Machine Translation of KR20160074272”, published 2016; A machine translation of this patent document has been provided and claim mapped to herein), in further view of Yoshikawa et al., (“Yoshikawa”, US 2018/0179092; The effective filing date of the earlier claimed priority publications is relied upon), in further view of Ho et al., (“Ho”, US 2004/0206699).
Claim 2 is directed to a high-concentration nitrogen wastewater treatment apparatus, an apparatus type invention group.
Regarding Claim 2, modified Kim discloses the wastewater treatment apparatus of claim 1, but does not disclose wherein the SBR reaction tank is divided into three sections, and only sludge in the middle section is introduced into the AOB granulation tank.
Ho discloses a wastewater treatment apparatus, (See Abstract, Ho), wherein the SBR reaction tank is divided into three sections, and only sludge in the middle section is introduced into the AOB granulation tank, (Middle section (Tank 602) returns mixed liquid including sludge to first section (Tank 601), See Figure 6, and See paragraph [0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating wherein the SBR reaction tank is divided into three sections, and only sludge in the middle section is introduced into the AOB granulation tank as in Ho in order to provide “compact modular configuration, and a high degree of process control are enhanced” to “provide a high quality effluent that is cost and space effective”, (See paragraph [0054], Ho).
Claims 3 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, KR 20170009155 A, (“Machine Translation of KR20170009155”, published 01/25/2017; A machine translation of this patent document has been provided and claim mapped to herein), in view of Zhao et al., (“Zhao”, US 2015/0321937), in further view of Kim et al., KR 20160074272 A, (“Kim 2”, “Machine Translation of KR20160074272”, published 2016; A machine translation of this patent document has been provided and claim mapped to herein), in further view of Yoshikawa et al., (“Yoshikawa”, US 2018/0179092; The effective filing date of the earlier claimed priority publications is relied upon), in further view of Yamamura et al., JP2007136366, (“Yamamura”, “Machine Translation of JP2007136366A, published 2007, 23 total pages; A machine translation of this patent document has been provided and claim mapped to herein).
Claim 3 is directed to a wastewater treatment apparatus, an apparatus type invention group.
Regarding Claim 3, modified Kim discloses the wastewater treatment apparatus of claim 1, but does not disclose wherein the SBR reaction tank includes an air lift-type air feeder which advantageously maintains granules.
Yamamura discloses a wastewater treatment apparatus wherein a SBR reaction tank includes an air lift-type air feeder which advantageously maintains granules, (See paragraph [0009], Yamamura).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating wherein the SBR reaction tank includes an air lift-type air feeder which advantageously maintains granules as in Yamamura so that “oxygen can be easily supplied to the granular microbial sludge and the microbial sludge…is further granulated”, (See paragraph [0009], Yamamura).  “Therefore, granular microbial sludge can be stably generated and maintained”, (See paragraph [0009], Yamamura).
Claim 8 is directed to a high-concentration nitrogen wastewater treatment apparatus, an apparatus type invention group.
Regarding Claim 8, modified Kim discloses the high-purity nitrogen wastewater treatment apparatus of claim 7, but does not disclose wherein the ANAMMOX granulation tank uses a water lift type for mixing necessary for producing granules.
Yamamura discloses a wastewater treatment apparatus wherein the ANAMMOX granulation tank uses a water lift type for mixing necessary for producing granules, (Mixing Device 2 with Stirring Device 2a, See Figure 1, and See paragraph [0019] & [0008], Yamamura; The stirring device may be mechanical with a draft tube).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating wherein the ANAMMOX granulation tank uses a water lift type for mixing necessary for producing granules as in Yamamura in order to mix “the continuously flowing wastewater…with the microbial sludge” such that “organic substances, nitrogen…and the like…permeate deeply into the microbial sludge, and this permeation promotes granulation of the microbial sludge”, (See paragraph [0009], Yamamura).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, KR 20170009155 A, (“Machine Translation of KR20170009155”, published 01/25/2017; A machine translation of this patent document has been provided and claim mapped to herein), in view of Zhao et al., (“Zhao”, US 2015/0321937), in further view of Kim et al., KR 20160074272 A, (“Kim 2”, “Machine Translation of KR20160074272”, published 2016; A machine translation of this patent document has been provided and claim mapped to herein), in further view of Yoshikawa et al., (“Yoshikawa”, US 2018/0179092; The effective filing date of the earlier claimed priority publications is relied upon), in further view of Choi, KR 10-0980464, (“Choi”, “Machine Translation of KR100980464, published 2010, 23 total pages; A machine translation of this patent document has been provided and claim mapped to herein).
Claim 4 is directed to a wastewater treatment apparatus, an apparatus type invention group.
Regarding Claim 4, modified Kim discloses the wastewater treatment apparatus of claim 1, but does not disclose wherein the ANAMMOX reaction tank includes an upper portion filled with floating media and a lower portion including any one of a completed mixed or upflow and fluidized bed biofilm process through a sludge granule or biofilm process.
Choi discloses a wastewater treatment apparatus wherein the ANAMMOX reaction tank, (Biofilm Filtration Tank 20 can implement denitrification, See Figure 1, and See paragraph [0034], Choi), includes an upper portion filled with floating media, (See paragraph [0042], Choi), and a lower portion including any one of a completed mixed or upflow and fluidized bed biofilm process through a sludge granule or biofilm process, (See paragraphs [0043] or [0046], Choi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating wherein the ANAMMOX reaction tank includes an upper portion filled with floating media and a lower portion including any one of a completed mixed or upflow and fluidized bed biofilm process through a sludge granule or biofilm process as in Choi so that it “increases the flow rate of sewage flowing through it, thereby improving the treatment speed”, (See paragraph [0018], Choi).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, KR 20170009155 A, (“Machine Translation of KR20170009155”, published 01/25/2017; A machine translation of this patent document has been provided and claim mapped to herein), in view of Zhao et al., (“Zhao”, US 2015/0321937), in further view of Kim et al., KR 20160074272 A, (“Kim 2”, “Machine Translation of KR20160074272”, published 2016; A machine translation of this patent document has been provided and claim mapped to herein), in further view of Yoshikawa et al., (“Yoshikawa”, US 2018/0179092; The effective filing date of the earlier claimed priority publications is relied upon), in further view of Choi, KR 10-0980464, (“Choi”, “Machine Translation of KR100980464, published 2010, A machine translation of this patent document has been provided and claim mapped to herein), in further view of Timmons et al., (“Timmons”, US 2013/0020266).
Claim 5 is directed to a wastewater treatment apparatus, an apparatus type invention group.
Regarding Claim 5, modified Kim discloses the wastewater treatment apparatus of claim 4, wherein the fluidized bed biofilm process includes putting a fluidized bed carrier, (See paragraph [0042] or [0043], Choi), but does not disclose the fluidized bed carrier with a specific gravity of 0.94 to 0.96 and a specific surface area of 500m2/m3 in 40 volume% to 50 volume% of the reaction tank.
Timmons discloses a wastewater treatment apparatus wherein the fluidized bed carrier has a specific gravity of 0.94 to 0.96, (See paragraph [0010], Timmons; The range is anticipated at 0.95), and a specific surface area of 500m2/m3, (See paragraph [0011], Timmons), in 40 volume% to 50 volume% of the reaction tank, (See paragraph [0011], Timmons; The range is anticipated at 50 volume% with a specific surface area of 500 m2/m3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating wherein the fluidized bed carrier has a specific gravity of 0.94 to 0.96 and a specific surface area of 500m2/m3 in 40 volume% to 50 volume% of the reaction tank as in Timmons because “one advantage of this type of biofilter is its low hydraulic head”, (See paragraph [0009], Timmons), resulting in “low head loss, a high specific biofilm surface area, and no requirement for backwashing”, (See paragraph [0008], Timmons), for “maximum efficiency”, (See paragraph [0004], Timmons).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, KR 20170009155 A, (“Machine Translation of KR20170009155”, published 01/25/2017; A machine translation of this patent document has been provided and claim mapped to herein), in view of Zhao et al., (“Zhao”, US 2015/0321937), in further view of Kim et al., KR 20160074272 A, (“Kim 2”, “Machine Translation of KR20160074272”, published 2016; A machine translation of this patent document has been provided and claim mapped to herein), in further view of Yoshikawa et al., (“Yoshikawa”, US 2018/0179092; The effective filing date of the earlier claimed priority publications is relied upon) in further view of Choi, KR 10-0980464, (“Choi”, “Machine Translation of KR100980464, published 2010, A machine translation of this patent document has been provided and claim mapped to herein), in further view of Yamamura et al., JP2007136366, (“Yamamura”, “Machine Translation of JP2007136366A, published 2007, A machine translation of this patent document has been provided and claim mapped to herein), in further view of Jung et al., KR 10-20040042229A, (“Jung”, “Machine Translation of KR20040042229”, published 2004, 20 total pages; A machine translation of this patent document has been provided and claim mapped to herein).
Claim 6 is directed to a wastewater treatment apparatus, an apparatus type invention group.
Regarding Claim 6, modified Kim discloses the wastewater treatment apparatus of claim 4, but does not disclose wherein the completed mixed moving bed biofilm process includes a stirrer for smooth fluidity of the fluidized bed carrier and a non-powered buoyant discharger for preventing leakage of the carrier and bacteria.
Yamamura discloses a wastewater treatment apparatus wherein the completed mixed moving bed biofilm process includes a stirrer for smooth fluidity of the fluidized bed carrier, (Mixing Device 2 with Stirring Device 2a, See Figure 1, and See paragraph [0019], Yamamura).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating wherein the completed mixed moving bed biofilm process includes a stirrer for smooth fluidity of the fluidized bed carrier as in Yamamura in order to mix “the continuously flowing wastewater…with the microbial sludge” such that “organic substances, nitrogen…and the like…permeate deeply into the microbial sludge, and this permeation promotes granulation of the microbial sludge”, (See paragraph [0009], Yamamura).
Jung discloses a wastewater treatment apparatus wherein the apparats includes a non-powered buoyant discharger for preventing leakage of the carrier and bacteria, (See paragraph [21] & [28], Jung; The discharger is a natural flotation type discharge device that discharges supernatant but not solids).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating wherein the completed mixed moving bed biofilm process includes a stirrer for smooth fluidity of the fluidized bed carrier and a non-powered buoyant discharger for preventing leakage of the carrier and bacteria as in Jung to “provide a supernatant water discharging…method…for efficient and economical separation” of the water and solids, (See paragraph [20], Jung).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779